[J-25-2015] [MO: Baer, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


TIMOTHY L. WATTS,                            :   No. 112 MAP 2014
                                             :
                     Appellee                :   Appeal from the Order of the
                                             :   Commonwealth Court at No. 935 CD 2013
                                             :   dated January 7, 2014, reconsideration
              v.                             :   denied February 26, 2014, Affirming the
                                             :   Order of the Lancaster County Court of
                                             :   Common Pleas, Civil Division, at No.
MANHEIM TOWNSHIP SCHOOL                      :   CI-12-17815 dated May 24, 2013.
DISTRICT,                                    :
                                             :   ARGUED:    April 7, 2015
                     Appellant               :


                                 DISSENTING OPINION


MR. JUSTICE STEVENS                                DECIDED:     August 26, 2015
       In determining that a student can have more than one residence from which they

are entitled to free transportation to school, the Majority imposes a newly created duty

upon school districts that is unsupported by any authority.      Neither the School Code

nor state regulations mandate that school districts must provide students with

transportation to and from school from more than one location. While a school district

may choose to offer free transportation from multiple locations, a district should not be

compelled to do so without more specific legislative direction after public hearings.

        Such a sweeping policy that will affect all Pennsylvania school districts should

be left to the Legislature, which is better suited to thoroughly consider the implications of

such a protocol. What will this policy cost taxpayers? Will a school district have to

rearrange busing every week if parents share custody every other week? Questions

abound but unlike the Legislature, this Court does not hold public hearings, does not
have input from school administrators, school board members, bus drivers and other

interested parties who can anticipate and consider the resulting consequences of this

decision to Pennsylvania School Districts.        Accordingly, I respectfully dissent as I

conclude that the trial court abused its discretion in granting injunctive relief requiring

the Manheim Township School District to provide such transportation.

       The Majority correctly observes the plain language of the School Code does not

provide any guidance on the issue of whether a student may have more than one

residence for school purposes and does not explicitly contemplate a student whose

parents do not live together. With respect to free transportation, Section 1361 of the

School Code provides that “[t]he board of school directors in any school district may C

provide for the free transportation of any resident pupil to and from the C school in

which he is lawfully enrolledC.” 24 P.S. § 13-1361. In a separate section of the

School Code pertaining to attendance and school enrollment, Section 1302 provides

that “a child shall be considered a resident of the school district in which his parents or

the guardian of his person resides.” 24 P.S. § 13-1302(a).

       As the best indication of the General Assembly's intent in enacting a statute may

be found in its plain language, this Court has emphasized that “it is not for the courts to

add, by interpretation, to a statute, a requirement which the legislature did not see fit to

include.” Karoly v. Mancuso, 619 Pa. 486, 510-11, 65 A.3d 301, 316 (2013) (quoting

Martin v. Commonwealth, Department of Transportation, Bureau of Driver Licensing,

588 Pa. 429, 438, 905 A.2d 438, 443 (2006); Commonwealth v. Rieck Investment

Corp., 419 Pa. 52, 59-60, 213 A.2d 277, 282 (1965)). Nevertheless, the Majority’s

statutory interpretation broadens and burdens a school district’s transportation

responsibilities absent specific evidence of legislative intent to do so.




                               [J-25-2015] [MO: Baer, J.] - 2
       The State Board of Education regulations support the notion that parents must

designate one home as the student’s residence for school purposes.             In Section

11.11(a), the regulations clarify the enrollment procedure for a student whose parents

live in different school districts:

       When the parents reside in different school districts due to separation,
       divorce or other reason, the child may attend school in the district of
       residence of the parent with whom the child lives for a majority of the time,
       unless a court order or court approved custody agreement specifies
       otherwise. If the parents have joint custody and time is evenly divided, the
       parents may choose which of the two school districts the child will enroll
       for the school year.

22 Pa. Code § 11.11(a).
       While acknowledging that a student may have physical residences in two school

districts, Section 11.11 prohibits a student from enrolling in both districts by expressly

requiring parents to choose one district of residence to use for school purposes. As the

majority notes, “it would be absurd to require, or even permit, a student to attend two

school districts during alternating weeks.” Majority Opinion, at 18. As such, Section

11.11 mandates that parents designate which home will be considered the student’s

residence for the purpose of school enrollment, even though the student technically

resides in two districts.

       This same logic extends to circumstances where a student lives in two

residences within the same district. Parents must choose a residence for enrollment

purposes to determine which neighborhood school their child will attend. It would be

equally absurd to allow a student to attend two schools in the same district in alternating

weeks based on their living arrangement.

       The purpose of requiring parents to designate their child’s residence and school

district for enrollment purposes is to determine the student’s eligibility for free school

privileges, including transportation. The rule that a student cannot have more than one



                                 [J-25-2015] [MO: Baer, J.] - 3
residence for enrollment purposes applies equally to the student’s entitlement to free

transportation. A school district fulfills its obligation to provide free transportation to a

resident student when it transports them to and from their designated residence in the

school district in which the student is enrolled.        Without any express legislative

mandate to the contrary, we should not create different concepts for a student’s

residence for enrollment and their residence for transportation purposes.

       Free transportation to school from multiple residences in the district should not

be dictated by this Court. The likely burden to the taxpayers and cost-benefit of such a

rule should be examined carefully and decided by the elected state legislators. To

determine whether it is appropriate to impose such a requirement on all the districts in

the Commonwealth, it is necessary to evaluate in public hearings the various policy

issues and consequences of mandating transportation to and from multiple residences

for each student. Such a change in policy will present a logistical strain for school

directors to create bus schedules while promoting efficiency and safety. Uncertainty

and delays in bus arrivals will likely arise due to the daily addition or deletion of stops

and may be cause for concern to the parents of other student riders. 1           Constantly

changing bus schedules increase the likelihood of a child getting on the “wrong” bus

and arriving at an empty home. It will also be increasingly difficult for school districts to

quickly determine which students are on a particular bus at a certain time in the case of

an emergency.




1 This would be a greater concern for rural school districts where students’ homes are
farther apart. When living at a second residence, a student may not have access to an
existing bus stop for other children, requiring a bus to go miles out of its way to pick up
and drop off that one student, leading to delays that will affect all of the students riding
that particular bus.



                               [J-25-2015] [MO: Baer, J.] - 4
       Although the Majority does not address whether school districts will be required

to provide transportation to students in situations where parents do not have equal joint

custody, such problems will be amplified when districts are forced to accommodate

parents’ variable and informal domestic arrangements with little notice.

      Moreover, the economic impact on school district budgets should also be

thoroughly evaluated. Even though the Majority attempts to minimize the Manheim

Township School District’s saved costs from the elimination of such transportation, it is

not realistic to extrapolate the statistics from one district and assume the same will be

true for the rest of the districts in Commonwealth that vary in the size and the locational

distribution of their population. Without input from the Department of Education and

school administrators, it is impossible to predict the economic effect of this Court’s

mandate.

       As a result, I find this Court should exercise restraint and decline to dictate

matters of school policy where the school district properly exercised its discretion in

adopting a transportation procedure setting criteria for the eligibility of resident pupils for

free transportation services.    The Commonwealth Court has astutely observed that “[i]t

is unfortunate that parents who live apart, whether by choice or necessity, face greater

difficulties in meeting their responsibilities to their children. C Mitigating such hardships,

however, is not the purpose of C the School Code.” North Allegheny School District v.

Gregory P., 687 A.2d 37, 40 (Pa. Cmwlth. 1996) (concluding that a school district is not

required to provide a student transportation from the residence of both his father and his

mother and when the father resided outside the district). Accordingly, I dissent.




                                [J-25-2015] [MO: Baer, J.] - 5